DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 14, 2022, claim 1 has been amended, claims 5-7, 14-19 and 21-26 were previously presented, and claims 2-4, 8-13 and 20 were previously cancelled.
	Therefore, claims 1, 5-7, 14-19 and 21-26 are currently pending.

Allowable Subject Matter
Claims 1, 5-7, 14-19 and 21-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach said flattened annular sealing rib having a downward facing engagement surface generally parallel to the deck and an annular gasket received adjacent to the underside of the deck and having an upward facing top surface in engagement with said downward facing engagement surface of said flattened annular sealing rib, said flattened annular sealing rib having an inward angle on an outer peripheral surface thereof (as recited in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736